  Case 20-02834        Doc 33      Filed 02/14/20 Entered 02/14/20 16:06:28               Desc Main
                                    Document     Page 1 of 13


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                          )       Chapter 11
                                                )
LINDRAN PROPERTIES, LLC                         )
(SHORELINE)                                     )       Case No. 20 B 2834
                                                )
                Debtor.                         )       Honorable Jack B. Schmetterer


         UNITED STATES TRUSTEE’S OBJECTION TO MOTION FOR ENTRY
          OF AGREED ORDER AUTHORIZING SURCHARGE OF LENDER’S
         COLLATERAL UNDER SECTION 506(c) OF THE BANKRUPTCY CODE

         Patrick S. Layng, the United States Trustee for Region 11 (the “U.S. Trustee”),

respectfully submits this Objection (the “Objection”) to the Motion for Entry of Agreed Order

Authorizing Surcharge of the Lender’s Collateral Under Section 506(c) of the Bankruptcy Code

(the “Surcharge Motion”) [Dkt No. 24] filed by Lindran Properties, LLC (Shoreline) (the

“Debtor”). In support of his Objection, the U.S. Trustee respectfully states as follows:

                                         INTRODUCTION

         1.     During the first days of this case, and by consent, the Debtor seeks to surcharge the

collateral of the holders of bonds that were issued by the State of Illinois to fund the Debtor’s

purchase of certain real property. The purported surcharge is improper because the Debtor: (i)

seeks to direct the disposition of the proceeds of the surcharge; (ii) assumes that the bondholders

hold the first priority lien on the funds to be surcharged and does not seek approval from any other

party that may hold the first priority liens; and (iii) seeks to bootstrap the use of cash collateral and

the granting of priming liens to the bondholders into the Surcharge Motion. For those reason, as

stated in more detail below, the Surcharge Motion should be denied.
    Case 20-02834          Doc 33        Filed 02/14/20 Entered 02/14/20 16:06:28                        Desc Main
                                          Document     Page 2 of 13


                                                 BACKGROUND1

The Debtor

         2.       On or about June 30, 2015, Debtor was formed as an Illinois limited liability

company. The Debtor was formed by Better Housing Foundation (“BHF”), which is its sole

member. The Debtor, like BHF, was formed as a not for profit entity with the intent of helping low

income residents secure affordable housing.

         3.       To effectuate the stated intent, the Debtor purchased real property using the

proceeds of certain Multifamily Housing Revenue Bonds (the “Bonds”). The Debtor used the

proceeds of the Bonds to purchase thirteen (13) parcels of improved real property (collectively,

the “Property”). Each parcel was improved with a building (each, a “Building”). The goal was to

rent the units in each Building to low income tenants who would pay their rent, or some portion

thereof, with Chicago Housing Authority (“CHA”) vouchers. Additionally, as part of effectuating

its goal of helping low income residents, the Debtor indicated that it would not remove tenants

solely on the basis of failure to pay rent.

The Bonds

         4.       To finance the purchase of the Property, the State of Illinois issued the Bonds. The

Bonds are governed by that certain Trust Indenture (the “Indenture”) dated as of July 1, 2016, by

and between the Illinois Finance Authority as Issuer and Wilmington Trust, National Association,

as Trustee. The Bonds were issued in three tranches: (i) $11,655,000 Series 2016A; (ii) $540,000

Taxable Series 2016B; and (iii) $1,365,000 Subordinate Series 2016C. The Bonds were secured




1
  This Background section is based on the facts known to the United States Trustee at this time and at this stage of
the case without the benefit of the Debtor having filed schedules, a statement of financial affairs, or attending a meeting
of creditors under Section 341.

                                                            2
     Case 20-02834            Doc 33       Filed 02/14/20 Entered 02/14/20 16:06:28        Desc Main
                                            Document     Page 3 of 13


by mortgages on the Property. Currently, the estimated amount due on the Bonds is $16,500,000,

which includes both principal and interest.

           5.        As with all bond issuances, the Bonds have an indenture trustee. The original trustee

was Wilmington Trust which has been replaced by UMB Bank, N.A. (the “Trustee”). The Trustee

has a fiduciary obligation to the bondholders and is permitted to act with direction from the

“Controlling Holders,” which is defined in the Indenture as “the Holders of the majority in

aggregate principal amounts of the then Outstanding Senior Bonds.”2 The Trustee has been

intimately involved in the sale of the Property, as will be discussed later, even though it is unclear

whether the Trustee has direction from the Controlling Holders.

           6.        At this time, it is unclear whether either the Debtor or the Trustee know the

identities of the bondholders. Indeed, it appears that no bondholders were included in the creditor

matrix filed by the Debtor. Similarly, it appears that no bondholders were notified by either the

Debtor or the Trustee of this bankruptcy or of the intended sale of the Property. Nonetheless, the

Trustee has participated or consulted with the Debtor on the putative sale of the Property and in

this bankruptcy case.

Failure to Maintain the Property and Loss of Tax Abatement

           7.        The Property was acquired by the Debtor on or about July 29, 2016 using the

proceeds of the Bonds. And, based on its purported charitable purpose and commitment not to

evict a tenant solely for his or her inability to pay rent, the Debtor received real estate tax abatement

from the State of Illinois. When the Debtor acquired the Property, its manager was L. Mark

DeAngelis (“DeAngelis”).




2
    Senior Bonds refers to tranches (i) and (ii) as set forth above.

                                                               3
  Case 20-02834       Doc 33     Filed 02/14/20 Entered 02/14/20 16:06:28            Desc Main
                                  Document     Page 4 of 13


       8.      During DeAngelis’ tenure, the Debtor failed to properly care for the Property and

the City of Chicago (the “City”) issued numerous citations for violations of the Chicago Building

Code (the “Building Code”). As the condition of the Buildings deteriorated, the CHA forbid

tenants from using vouchers to pay their rent at those Buildings. And, based on the Debtor’s failure

to act in furtherance of its not for profit mission, in part, by evicting residents solely for non-

payment of rent, the State of Illinois revoked the tax abatement. As a result, fewer tenants rented

apartments, depressing the rental income from the Property. This cycle, coupled with the

obligation to pay real estate taxes, caused a downward spiral and, to the extent it was ever able,

the Debtor was unable to make necessary improvements or even to maintain the Property in a safe

and habitable manner.

       9.      As a result of the downward spiral, and perhaps other reasons, DeAngelis was

removed and a new president was installed for the Debtor. Despite the new president, the Debtor’s

business performance continued to deteriorate. The housing code violations continued to accrue,

and the City continued to bring additional suits to enforce the Building Code. Ultimately, large

portions of the buildings were not inhabited, and likely not inhabitable. And, as will be discussed

below, the Debtor lost control of the Property to a receiver appointed by the Circuit Court of Cook

County (the “State Court”).

The Housing Court Cases and the Appointment of the Receiver

       10.     Because of the Debtor’s failure to maintain and repair the Property it deteriorated

and potentially affected the health and safety of the residents. That deterioration led to the City

issuing citations for violations of the Building Code. These violations were not merely structural.

Conversely, the violations included violations which should have been easy to rectify, and which




                                                 4
    Case 20-02834        Doc 33       Filed 02/14/20 Entered 02/14/20 16:06:28                   Desc Main
                                       Document     Page 5 of 13


would have taken incremental steps to protect the health and welfare of the tenants. But, the actions

taken, if any, were insufficient.

        11.      Although the City issued citations with respect to the Property, the Debtor failed to

correct the violations. As a result, beginning on November 11, 2016, less than six months after the

Debtor purchased the Property, the City began to file suits against the Debtor and the Buildings in

the State Court. In total, the City filed at least one case against each of the Buildings and the

Debtor. There was not one Building that was immune. The first case was filed on November 11,

2016 and additional suits were filed periodically with the last suit being filed on May 9, 2019.

Initially, proposed bankruptcy counsel to the Debtor was counsel for the Debtor in the State Court.

        12.      Despite the existence of the numerous lawsuits against the Property, the Debtor

failed to cure the Building Code violations. For nearly two and a half years, the City waited for the

Debtor to correct the problems on the Property.3 Tired of waiting, and perhaps recognizing that

the Debtor was unable to care for the Buildings properly, the City began requesting that the State

Court appoint receivers for the Buildings. The State Court appointed the first receiver on May 16,

2019. The receiver that was appointed was Community Initiatives, Inc. (“Receiver”) and it was

appointed for the Building located at 7250 S South Shore. The Receiver, which is a not for profit

community development corporation, was established by the not-for-profit Community

Investment Corporation to take direct action to improve conditions in financially troubled

multifamily properties and the communities in which they are located. Unlike a typical commercial

receiver, this Receiver works to improve the properties at issue for the benefit of the community

and of the low income residents in that community.




3
 The Buildings and the Debtor and BHF attracted the attention of the Chicago Tribune. The Tribune has run multiple
articles about the Buildings and the practices of the Debtor and BHF.

                                                        5
  Case 20-02834         Doc 33    Filed 02/14/20 Entered 02/14/20 16:06:28            Desc Main
                                   Document     Page 6 of 13


       13.       After the first receiver appointment, the State Court began to appoint the Receiver

for each of the Buildings. A review of the orders appointing the Receiver shows that the Debtor

failed to care for or maintain the Property and shows a blatant disregard for the welfare of the

tenants. For example, the Order appointing the Receiver for 7250 S. South Shore requires that the

Receiver cause the Building to be vacated and required the Receiver to repair (but not replace) the

elevator so that residents could vacate the Building with their belongings. That same order also

requires the Receiver to provide relocation assistance to the tenants.

       14.       Similarly, on June 20, 2019, the State Court appointed the Receiver as receiver for

7719-21 S. Yates. And, as with the 7250 S. South Shore property, the Receiver was required to

cause the Building to be vacated and provide relocation assistance to the tenants.

       15.       Although the Receiver was required to cause residents to vacate two of the

Buildings (and a third Building, 7800 S. South Shore Drive, was already vacant) the list of duties

required of the Receiver shows that the Debtor failed to provide even minimal upkeep for the

Property. For example, pursuant to the State Court orders, the Receiver was required to, among

other things:

                Install smoke and carbon monoxide detectors
                Ensure all units had hot water
                Ensure that all entrance and egress points were secure
                Illuminate all common areas
                Remove sewage from basements
                Cover exposed electrical wiring
                Hire exterminators to abate rodent and pest infestation and
                Ensure that water from the boiler was not contaminating the potable water source.
And for one of the Buildings, the condition was so bad that the State Court ordered the Receiver

to abate the rent pending further order of court. From a review of the orders appointing the Receiver



                                                   6
  Case 20-02834       Doc 33     Filed 02/14/20 Entered 02/14/20 16:06:28               Desc Main
                                  Document     Page 7 of 13


and the duties that the Receiver is required to fulfill, it is clear that the Debtor abdicated its

responsibility to care for the Property and the Trustee took no steps to protect the bondholders’

collateral.

        The District Court Litigation

        16.    During the pendency of the housing court cases, the Debtor, BHF, and other related

entities brought suit against DeAngelis and others seeking to recover damages allegedly caused by

DeAngelis’ and others malfeasance related to the Property. Counsel for the Plaintiffs was proposed

bankruptcy counsel for the Debtor. After the Third Amended Complaint and the filing of a

sanctions motion against Plaintiffs’ counsel, the lawsuit was dismissed without prejudice. The

sanctions motion asserted that the claims being made were already released pursuant to a global

release.

The Intended Sale of the Property and the Companion Asset Purchase Agreement and the
Bankruptcy

        17.    For a number of months, the Debtor has been trying to unburden itself and sell the

Property. According to the Debtor, its attempt to sell the Property has been hampered by the

condition into which it has allowed the Property to lapse. Despite the condition of the Property,

the Debtor believes that it has found a buyer for the Property which will take it “as-is”.

        18.    It appears that the Trustee supports the sale. However, it is not clear that the Trustee

has requisite direction from a majority of the Controlling Holders. The Trustee appears to be

relying upon a fiduciary duty exception to the requirement that it take direction from a majority of

the Controlling Holders to protect the Property (its collateral). In addition, the Trustee has agreed

to fund a carve-out from the sale price to fund Debtor’s counsel’s fees and other professional fees

and certain other administrative costs of this bankruptcy.




                                                  7
    Case 20-02834         Doc 33      Filed 02/14/20 Entered 02/14/20 16:06:28                     Desc Main
                                       Document     Page 8 of 13


        19.       To protect its sale of the Property, the Debtor has already executed an asset

purchase agreement (“APA”) with the Buyer which has been executed by the Trustee as a party.

However, there are substantial problems with the APA, some of which point to a potential conflict

of interest afflicting proposed Debtor’s counsel.

        20.       A review of the APA leads the U.S. Trustee to have significant concerns about the

sale, the sale process, the lengths that the Debtor will go to sell the Property, and the potential

conflicts that arose during the negotiation of the APA. Some of the concerns are as follows:

                 The payment of legal fees for Debtor’s counsel by the buyer or the Trustee4 (see
                  APA at ¶2(a);
                 A determination that the Trustee’s liens are the first priority liens despite the
                  Receiver’s liens (see APA at second WHEREAS clause, page 1; ¶5(h) and (i));
                 The release of the Debtor and the Trustee and the exculpation of the Debtor (see
                  APA at ¶11; ¶32);
                 That the Debtor and the Trustee determine the distribution of the proceeds of the
                  sale (see APA at ¶5(g));
                 Debtor’s counsel negotiated its own carve-out from the proceeds of the sale (see
                  APA at ¶2(a));
                 Debtor’s counsel negotiated an additional carve-out if the Trustee requires it to
                  perform additional tasks (see Exhibit C to the APA); and
                 Provides for “deemed” rejection of executory contracts (see APA at ¶9).

There are other provisions that protect the Debtor, the Buyer, and counsel – but none protect the

people that the Debtor purports to be protecting – the residents.5 Worse, the protections for the

buyer were negotiated by proposed Debtor’s counsel – counsel that is attempting to be paid with




4
 It is unclear whether the fees should be deemed paid by the buyer because they made payment directly to Debtor’s
counsel or whether the fees should be deemed paid by the Trustee because, arguably, the bondholders are undersecured
creditors and the payment reduces payment to them. Irrespective of which is correct, Debtor’s counsel is negotiating
an APA which provides benefits to a party that is not their client and to which they should be adverse.
5
  It is unclear how the tenants will fare if PRE Holdings 14, LLC purchases the Property. See “Pangea has taken
thousands to eviction court. The story of an apartment empire.” Chicago Reader, May 16, 2019.

                                                         8
  Case 20-02834        Doc 33     Filed 02/14/20 Entered 02/14/20 16:06:28             Desc Main
                                   Document     Page 9 of 13


money surcharged from the Property and only because the Trustee has agreed to a carve-out for

them (whether it is entitled to agree to that carve-out or not).

       21.     To protect itself, the Buyer required that the sale occur in a bankruptcy and that the

Property be sold pursuant to section 363 of the Bankruptcy Code. Accordingly, on January 31,

2020, the Debtor filed its voluntary petition for relief under Chapter 11. It did so for the purpose

of selling the Property for the sum of $3.9 million although the bond debt is in excess of $16

million. Further, the Receiver is owed substantial sums of money and has issued receiver

certificates which may have priority over the Bonds. And, it appears that the Debtor is also required

to pay or cause to be paid all outstanding property taxes. See APA at ¶15. The purpose of the filing

of the bankruptcy case is unclear. No party other than the Buyer, the Trustee and its counsel, and

Debtor’s counsel seem to benefit from this case. Certainly no distribution will be available for

unsecured creditors.

                                           OBJECTION

       22.     The Court should deny the Surcharge Motion for three reasons. First, the Debtor

improperly seeks to direct the usage of the proceeds of the surcharge contrary to the terms of the

Bankruptcy Code. Second, the Debtor has failed to show that the party that has agreed to the

surcharge holds the senior lien on the proceeds to be surcharged. Third, under the guise of a section

506(c) surcharge, the Debtor seeks to use cash collateral and to grant priming liens to a secured

creditor, although the Debtor is not operating and its properties are being maintained by a state

court appointed receiver.

               a. The Debtor Cannot Direct the Use of the Proceeds from the Surcharged
                  Collateral

       23.     In contravention of its plain meaning, the Debtor and the Trustee are

seeking to use the surcharge provision of the Bankruptcy Code to pay for this case.


                                                  9
  Case 20-02834       Doc 33      Filed 02/14/20 Entered 02/14/20 16:06:28             Desc Main
                                   Document     Page 10 of 13


       24.     The Surcharge Motion and accompanying order attempt to direct the

use of the proceeds from the surcharged collateral. One of the purported uses is to pay Debtor’s

counsel. This attempt to direct the use of the surcharge proceeds violates section 506(c) and could

reorder the priority scheme of the Bankruptcy Code by allowing Debtor’s counsel to be paid in

full before other administrative claimants or other creditors that may have priority over Debtor’s

counsel. See 11 U.S.C. §506(c); Czyzewski v. Jevic Hldg Corp., 137 S.Ct 973 (2017); see also, In

re Resource Tech. Corp., 356 B.R. 435, 444-447 (Bankr. N.D. Ill. 2006); In re Ben Franklin Retail

Store Inc., 210 B.R. 315, 317-319 (Bankr. N.D. Ill. 1997).

       25.     In Jevic, the Supreme Court recognized that lower courts have approved procedures

that “that violate ordinary priority rules” in limited circumstances. See Jevic, 137 S.Ct. at 985. But

none of the examples compare to what the Debtor is seeking from this Court. The Jevic court

acknowledged that the lower courts recognized circumstances that would “’enable a successful

reorganization and make even the disfavored creditors better off.’” Jevic, 137 S.Ct. at 985.

Conversely, in Jevic, the Supreme Court found that the proposed alteration of the priority scheme

“does not preserve the debtor as a going concern; it does not make the disfavored creditors better

off; it does not promote the possibility of a confirmable plan; it does not help to restore the status

quo ante; and it does not protect reliance interests.” Id. at 985-86. Here, the Debtor is not a going

concern, and its stated and sole purpose for this bankruptcy case is to sell the Property. Here too,

the proposed distribution of the surcharge proceeds does not make the disfavored creditors better

off – it makes only the Trustee and Debtor’s counsel better off. And here, it does not help promote

the possibility of a plan, because there will be no plan. The proposed surcharge meets none of the

rationale recognized, but not necessarily approved by, the Jevic court.

       26.     In the Motion, the Debtor indicates that it and the Trustee have agreed that the



                                                 10
  Case 20-02834       Doc 33      Filed 02/14/20 Entered 02/14/20 16:06:28             Desc Main
                                   Document     Page 11 of 13


Trustee will allow up to $300,000 to be surcharged from the proceeds of the sale to pay certain,

select expenses (the “Carve-Out”). The explanation of the Carve-Out is qualified further by

reference to Exhibit A. See Motion at ¶ 12.

        27.    A review of Exhibit A indicates that the Carve-Out is not necessarily limited to

$300,000. Rather, the Debtor and the Trustee can agree to increase the Carve-Out by their

agreement (and without further order of Court). See Exhibit A (“The Debtor and the Trustee agree

to renegotiate the Professional Fees Carve-Out in the event: . . .”). A cursory review of the events

which allow for renegotiation seem to benefit the Trustee – indeed two of the items which could

cause an increase in the Carve-Out are explicitly listed as “solely in the discretion of the Trustee”.

Id. It appears that the Carve-Out exists for the benefit of the Trustee and for Debtor’s counsel

without corresponding benefit to the Debtor or its creditors.

        28.    Further, although the Trustee and Debtor’s counsel seek to set the size of the Carve-

Out and direct the distribution of the proceeds of the surcharge, such proceeds are not the

bondholders’ or Trustee’s property. See Ben Franklin, 210 B.R. at 319 (citation omitted). See 11

U.S.C. §506(c) (“The trustee may recover from property securing an allowed secured claim the

reasonable, necessary costs and expenses of preserving, or disposing of, such property to the extent

of any benefit to the holder of such claim, including the payment of all ad valorem property taxes

with respect to the property.”); see also, RTC, 356 B.R. 445 (quoting Ben Franklin, 210 B.R. at

317).

        29.    Both Ben Franklin and RTC are clear, only the chapter 11 debtor (or chapter 7 or

chapter 11 trustee) can surcharge the secured creditor’s collateral and the recovery from the

surcharge belongs to the estate. See Ben Franklin, 210 B.R. at 319 (citation omitted). And, once a

surcharge has been approved, the funds recovered are property of the Debtor’s estate and are not



                                                 11
  Case 20-02834       Doc 33     Filed 02/14/20 Entered 02/14/20 16:06:28              Desc Main
                                  Document     Page 12 of 13


the property of any one creditor. RTC, 356 B.R. 445 (quoting Ben Franklin, 210 B.R. at 317).

         30.   The Debtor and the Trustee have no right to direct the distribution of proceeds of

the estate. And they certainly cannot do so without a plan of reorganization confirmed by this

Court after notice to all creditors and a confirmation hearing.

               b. The Bondholders Are Not Necessarily the Senior Lienholder and Cannot
                  Consent to the Surcharge of Another Creditor’s Collateral

         31.   Although Debtor’s counsel and the Trustee presuppose that they can surcharge the

collateral for the benefit of select parties, that supposition relies upon the assumption that the

bondholders hold the first priority lien on the Property.

         32.   Initially, to the extent that real estate taxes are due and owing on the Property, such

real estate taxes would prime the lien position of the bondholders. Because the Debtor has not filed

its schedules and does not propose to file schedules for several weeks, the extent of real estate tax

liability remains unknown.

         33.   Similarly, there is another lien that primes the bondholders – the receivers’ lien

which was created pursuant to Illinois statute. See 65 ILCS 5/11-31-2.

         34.   The Receiver has issued receiver certificates to pay the costs that it has incurred

maintaining the Property. A number of these certificates have already been approved by the State

Court.

         35.   Those receiver certificates constitute a first priority lien on the Property, subject

only to unpaid taxes. See 65 ILCS 5/11-31-2.

         36.   In this case, Debtor’s counsel and the Trustee cannot agree to a surcharge of the

proceeds from the sale of the Property until it becomes clear that the bondholders will receive

proceeds from the sale.




                                                 12
  Case 20-02834        Doc 33     Filed 02/14/20 Entered 02/14/20 16:06:28               Desc Main
                                   Document     Page 13 of 13


               c. The Debtor’s Request to Use Cash Collateral Must Be Denied

       37.     In addition to improperly seeking to surcharge the Property, the Debtor and the

Trustee have manufactured a method to ensure that the bondholders’ lien is a first priority lien –

allow the Debtor to use the bondholders’ “cash collateral” and provide replacement liens and a

super-priority claim in the event of diminution. Further, the draft order provides that the Debtor’s

stipulations will be binding on others with the mere passage of time.

       38.     What is never explained in the Motion is why the Debtor would need to use cash

collateral at all. To the contrary, it appears that the Debtor does not need to use any cash collateral

-- the Debtor is not operating and the Receiver is in possession of and maintaining the Property.

Further the Debtor did not include a cash collateral budget with the Motion. Either the Debtor does

not need to use cash collateral or it is not interested in apprising parties in interest how it intends

to use that cash collateral. In either event, this Court should deny the request to use cash collateral.

       39.     There is no reason to grant the Debtor the use of cash collateral in this case.

                                          CONCLUSION

       40.     For the reasons stated above, this Court should deny the Motion.



                                                       RESPECTFULLY SUBMITTED:
                                                       PATRICK S. LAYNG
                                                       UNITED STATES TRUSTE


DATED: February 14, 2020                         By:   /s/ Jeffrey L. Gansberg
                                                       Jeffrey L. Gansberg, Attorney
                                                       OFFICE OF THE U.S. TRUSTEE
                                                       219 South Dearborn Street, Room 873
                                                       Chicago, Illinois 91914
                                                       (312) 886-3327




                                                  13
